Case 1:18-cv-07499-RA-JLC Document 77-12 Filed 02/20/20 Page 1 of 5




              EXHIBIT L
     Case 1:18-cv-07499-RA-JLC Document 77-12 Filed 02/20/20 Page 2 of 5


                                                                                                                                                                     Page I of 4




                                                   '?•
                                               ~-
                                             SetGoals
                                                                 vjr
                                                                 Perform
                                                                                                                  j 2016    VI   !   'zCeree, A>,>Tabon>1 _{-f;..7_cn_e_:,_-_1n_,....,

                                      I02/03/2016 11:02AMI
                                      I09/08/2016 04:09PMI

  Ke'i Job Accountabilities
  Oversee the marketing. promotional and merchandising initiatives to support salons, national accounts and stores to deliver on turnover
  and sales objectives. Work with the LP sales team, retailers and store team to develop calendars, retail programs. as well as identifying
  opportunities to further develop the business. In addition, market the Education initiatives of L'Oreal Professionnel such as the Soho
  Academy programs and Hair Fashion events. Key liaison for Marketing ror the Customer Loyalty program and Salon Emotion project
  with Sales.

  Be a positive leader and inspire the L'Oreal Professionnel Marketing team to support these new marketing initiatives, and plan for the
  new opportunities.
    ?Comments




      I        Christine Peddy
               12/13/2016 3:17:52PM
                                          Worked with the cross functional teams to help bring my marketing and retail expertise to
                                          plan improved 2017 programs for Stores and Salons. A positive leader. I tried to inspire
                                          and teach the various teams what you are able to do to better support the launches in the
                                          SalonCentric environment. Additionally plan aspirational support to bring Salon Emotion
                                          to life, Hair Fashion Night Out and plan a successfully Loyalty program launch.
                                                                Add new comment



 Business Goal

  Create marketing and merchandising initiatives to help grow the L'Oreal Professionnel brand to achieve S82M budget target, and
  successfully support our launches and initiatives as part of the marketing team
  - Deliver integrated merchandising plans and customer calendars
  - Create key working documents to aid in planning and sell-in presentations
  - Deliver programs successfully from concept to completion, on lime
     ""Comments




       I       Christine Peddy
               12/13/1612:24:44PM
                                          L'Oreal Proressionnel is trending to deliver $81.BM budget for 2016. Stepping into the
                                          role I immedialely prioritized the Stores channel putting together end of year 2016 and
                                          1H 2017 marketing and merchandising plans for Ulla and SalonCentric stores.
                                          Merchandising strategies were recommended to enhance the LP luxury image, and
                                          integrated customer calendars were delivered to support key launches including
                                          SmartBond, Hair Touch Up, Majirel and Serie. 2017 sell-in presentations were created
                                          for each customer meeting, and a SalonCentric stores specific integrated plan inclusive
                                          of merchandising, national promotions, Beauty Guru/Shop n Learn events and E-Comm
                                          offers created. The Salon Emotion merchandising test with salons was delivered from
                                          concept to completion along with all 01 2017 SalonCentric programs.

                                                                Add new comment


 Business Goal
  Bring the LP launches lo life with impactful merchandising:

  SalonCentric
  -Improve the SalonCentric Store environment to make LP look more premium. Roll-out new strips, create new brand glorifiers, explore
  new header and permanent merchandising opportunities by 03
  -Create a LP Monthly March Guide ror SalonCentric and host calls with customer to ensure strong execution in stores
  -Put together the 2017 SalonCentric plan and pitch for the big merchandising placements to support our launches by September
  -Work with Sales team to evaluate the potential of SalonCentric

  Ulla
  -Partner with Ulla to grow the LP brand and expand our premium shelf presence. Prepare 2017 merchandising and promotion
  opportunities lo pitch lo grow our space, and sell in launches by September PPD mealing
  -Create innovative merchandising to support the Serie launch and new retail shots
  -Recommend 2017 new planogram opportunities

  Salons
  -Recommend how we can deliver a great LP salon experience
  -Plan the support for 2017 launches focused on Serie, Styling and Mythic Oil by 03
  -Develop a LP Travel Merchandiser for Holiday and Spring Travel promotions
     v Comments



       I       Christine Peddy
               12/13/16 2:44:43PM
                                           Merchandising recommendations were made to help drive LP secondary placement,
                                           support new SKU distrlbulion and bring the brand launches to life. In SalonCentric a
                                           2017 plan was delivered to improve how LP looks in stores. secure merchandising
                                           placements and maximize the volume potential of our priority inilialives. ·New LP brand
                                           glorifiers and permanent merchandising were explored and developed. New headers
                                           and strip creative will be ready for 02 2017 to leverage new branding work and creative
                                           visuals. I developed a LP Monthly March Gulde, and host a call every month with the
                                           SalonCentric management team to review the upcoming month's promotions and POS
                                           being shipped to stores. This has enabled better execution for LP. The run year plan
                                           specifically created for Stores was well received at the Channels meeting. LP secured
                                           big Focus Month endcap wins for January and in July for the Serie re-launch. LP has a




https://myhr.na.loreal.intra/psc/P9 I HLRL/EMPLOYEE/HRMS/c/ C_ SELFSERVI CE_AD ...                                                                                      11/2/2018

                                                                                                                                                                   LUSA - 0086
     Case 1:18-cv-07499-RA-JLC Document 77-12 Filed 02/20/20 Page 3 of 5


                                                                                                                                             Page 2 of 4



                                         window poster placement for the first time to promote SmartBond. Feature placements
                                         were secured to support Hair Touch Up and ourTecni.art Styling business, along with
                                         the first Hair Fashion Night Out Store event. For LP 11 big secondary merchandising
                                         placements were secured through July 2017.

                                         In Ulla I put together two 2017 planning presentations. and met with the merchants in
                                         Chicago and NYC to discuss the business. I visited stores to review merchandising
                                         opportunities, and provided recommendations to expand LP POG. A premium store
                                         within a store concept was prepared and well received. A mini Serie masque
                                         merchandiser was developed for in-line. New creative will be developed and premium
                                         merchandising will be leveraged for 2017 based on what Ulta allows.

                                         For Salons. the Salon Emotion merchandising pieces were developed and are ready for
                                         use to be integrated into the 2017 launch promotions including Serie and Tecni.art. To
                                         bring the 7 steps to life, this approach will be featured in Unique Art and pieces
                                         developed to support each key placement. A Travel Merchandiser was developed and
                                         is ready for use if funding exists. also a new nered Merchandiser for reception
                                         placement. Moblly was researched, with the opportunity to roll-out screens to flagship
                                         salons to digitalize our retail initiatives.

                                                                Add new comment

 Business Goal
  Develop a plan to tum Education into a profit center by 2017:
  -Deliver a business plan in partnership with Education team to build the LP brand through education and make it profitable. Look at P&L,
  classes, events and how we can sell more tickets
  -Look at the Soho Academy and properly plan classes to sell more
  -Recommendation for how to sell our classes, and support through media and social
  -Recommendation to improve our Academies to have a LP brand experience leveraging our latest assets. and make money
  -Incorporate the strategy of Schools and quantify the potential and how we can grow
  -Main contact for Education for marketing initiatives
     ""Comments




      I        Christine Peddy
               12/13/16 2:51:36PM
                                         The timing of this project shifted to 2017 given Stores and workload. But calendars
                                         were developed of lhe education offerings, and recommended opportunities to visually
                                         update the Soho Academy delivered. Sales was supported for the Branca school pitch
                                         whfch was secured. I also established contacts for the SalonCenlric education
                                         initiatives. The Beauty Guru Glam Camp was planned, and first half Shop n Learn
                                         events put into place with January demos already in execution. In 2017 I would like lo
                                         explore branding the LP Education iniliatives so U1ey are easier to remember and stand
                                         out with stylists, expand classroom and ticket sales to help make education profitable
                                         and incorporate new education initiatives into CRM and the Loyalty program.

                                                               Add new comment


 Business Goal
  Be the champion of Salon Emotion and manage Customer Loyally initiatives for LP:

  Salon Emotion
  -Set up 5 LP Test Salons in 2016 by 04
  -Develop and deliver the key merchandising pieces to bring Salon Emotion to life in the US
  -Create a LP Salon Emotion tracker to monitor our success
  -Plan the 2017 rollout with timing, capex budget proposal and recommend the select merchandising to offer

  Customer Loyalty
  -Represent LP on the PPD taskforce and help plan to go live in March 2017
  -Deliver a direct mail piece to our loyal customers announcing the new Level program
  -Ensure new program will not negatively impact the LP P&L
  -Select merchandising for the Rewards Catalog
  -Put together a communication plan for our Elites
     "'Comments




      I        Christine Peddy
               12/13/16 2:57:44PM
                                         I embraced Salon Emotion, and attended the Global Retail workshop in Paris which was
                                         very rewarding. Salon Emotion LP branded merchandising items were all developed
                                         locally by me, and the LP test put into place at Ensemble. William James. Jordan
                                         Thomas. salon 8736 and David Alexande~s new location is being custom built. A 2017
                                         Salon Emotion plan was delivered, and will now be incorporated Into all of our
                                         launches. Additionally the digital opportunity of Mobily screens in Flagship salons will
                                         be rolled out.

                                         I represented LP participaling on the Level Loyalty Rewards taskforce. A direct mail
                                         piece was planned, and I selected and branded LP merchandising for the rewards
                                         catalog. Financials are still being looked al for a March 2017 launch. This initiative will
                                         be communicated as part of the Pro site launch when ready, and CRM planned to our
                                         lop customers and stylists.

                                                                Add new comment


 People Goal
  Work effectively wilh all cross-functional partners including Marketing, Sales, Education, Digital, Communication and Finance:
  -Key communicator of merchandising and business building opportunities
  -Clearly communicate strategies and assign tasks to ensure on-lime deliverables
  -Champion collaboration and problem-solving in meetings to aid in improving program execution
  -Encourage big Ideas Iha! can be delivered with a small budget
     ""Comments

                                         ti's been a great opportunity to work on these PPD initiatives because you gel to touch
               Christine Peddy




https://myhr.na.loreal.intra/psc/P91HLRL/EMPLOYEE/HRMS/c/C_SELFSERVICE_AD ...                                                                 11/2/2018

                                                                                                                                             LUSA - 0087
    Case 1:18-cv-07499-RA-JLC Document 77-12 Filed 02/20/20 Page 4 of 5


                                                                                                                                                 Page 3 of 4



       112/13/16 3:05:00PM               so many different people and functions. With the Brand team I wanted to be a resource
                                         and source of knowledge for improving our initiatives in stores. I helped lo recommend
                                         and secure the merchandising opportunities that would work for each launch. For
                                         salons the Salon Emotion pieces are being integrated into the deals and I helped wilh
                                         lhe recommendations and pricing. I collaborated with all parties to deliver materials and
                                         merchandising for successful Ulla. Rainer, SalonCentric promo structure and Channel
                                         meeting. Working with Finance I helped to establish a Stores budget, and better plan
                                         and track lhe capex budget for 2016 and 2017. We have some big merchandising
                                         planned, despite a small budget and I look forward to working more closely with the
                                         SSC's and Street team to improve our Flagship salons.

                                                                Add new comment


 Additional Comments

     v Comments



      I        Christine Peddy
               12/13/2016 3:13:25PM
                                         Overall joining the LP team has been a rewarding experience. I like that il's a smaller
                                         brand wilh a lot of potential. and you are allowed to be more entrepreneurial. This is the
                                         type of environment I thrive in. and lhe projecls are a good mix of both being challenging
                                         and creative. Working on a global international brand, has also been inspirational lo me
                                         as I hope to have the opportunity work in another counlry at some point during my
                                         career. For 2016 I jumped in and tried to quickly contribute to the business. I helped
                                         bring some organization to the Stores channel, delivered the Salon Emotion LP Test.
                                         developed key merchandising pieces for use now and in 2017 launches and participated
                                         in successJul Ulla. Ratner and SalonCentric planning meetings to set up 2017 for
                                         success. For fulure success I think putting a process in place for Capex projects is
                                         needed, a support person would be helpful as I am one person doing everything, and
                                         ownership clarity for Ulla and SalonCentric (Me, vs. Sales vs. Brand). With a team,
                                         projects could be delivered more quickly. I hope to learn as much as possible, and be
                                         able to quickly get to the next VP level.
                                                                Add new comment


 Manager's Additional Comments
  C. Peddy 2016 YER Review
  Key Strengths:
  • Action oriented; strong drive for results; takes initiative and moves projects forward quickly
  • Strong organizational skills and planning skills; great follow up and attention to detail
  • Creative problem solver wilh disruptive ideas; takes feedback and comes back with solutions
  • Positive altitude. willing to take on new responsibilities
  Commentary on 2015 Goals:
   1. Store Strategy:
  - Great progress in developing a strategic plan for stores for 2016; overall calendar and stralegy presented in Channel meeting was well
  received; effective partner with SC in brainstorming new ideas (eg. Extending Hair Fashion Night program to stores)
  - Worked closely with SC team to align on programs and initiatives; keeps on top of all deadlines & deliverables for SC programs &
  communicates these to marketing teams
  - Managed the January focus end cap in conjunction with haircare marketing team & is planning for July Serie pro_gram: generates new
  ideas for LP based on other PPD & partner brand programs in store:
  o Would like to see further analysis and sharing of key learnings with marketing team for major color & retail competitors (eg. Booth renter
  programs)
  - Provides direction to Liz & Zack and engages them to help analyze the store business
  - Currently working with finance to create a tolal store fuel & PDA spending analysis
  - Needs lo manage investment and prioritize store projects based on overall LP & brand specific strategies:
  o Would like to see a deeper dive on SC & LP store cuslomers to identify if LP can really grow through this channel

  2. Salon Emotion & Loyalty Programs:
  - Strong understanding and champion of DMI program, after allending seminar in Paris
  - Testing plan In 5 salons, would like lo see feedback shared with the teams on how this is going
  - Implemented Salon Emotion content into brand deals & Unique Art
  - Quickly look the lead on Mobily program; met with other PPD brands, organized costs/budget and quickly working to execute a plan 01
  - Represenl LP on PPD laskforce to launch new program

  3. Relail Merchandising:
  - Creative ideas in developing merchandising options for Hair Fashion Night & Serie Renovation
  - Coordinates and shares information with other PPD brands to leverage efficiencies
  - Creative ideation and <lrganization of Hair Fashion Night program
  - Needs to ensure upfront alignment with marketing team on budgets prior to beginning merchandising programs
  - Has taken a leadership role in planning the NSM experience room; coordinates all efforts with sales, marketing and education; has
  developed slrong creative ideas lo make room impaclful and is managing delails with full team

  4. Chains Liaison
  - Developed effective presentation for Ulla Strategy meeting in August & October
  - Managed overall merchandising vision for presentation and for planogram recommendation
  o Needs to work further out wilh creative limelines to allow adequate lime for material preparation
  - Took lead.in developing the presentation/ strategy for Ratner meeting
  o Could have been more effective at understanding existing business & their needs prior to crealing the charts; ensure conversations with
  sales/marketing teams are happening up front before work is done

  Key Development Areas:
  • Works collaboratively with teams/ lnleracts Effectively:
  o Needs to take into accounl the objectives of the brands/ marketing teams to ensure alignment up front before work begins
  o Should develop a plan to communicate belier with marketing team on budgets & priorities
  o Ensure more face to face conversations and involvement vs. emails alone:
  • Sensitivity to Metier
  o Gain better underslanding of our lop LP salons and their business needs; ensure understanding of more premium high-end salons and
  what merchandising pieces or business support would be appropriate for our level of salon (vs. a Redken or Matrix)
  Overall Key Job Accountabilities:        Developing Mastery
  Overall Business Goals:                  Meets Expectations




https://myhr.na.lorea l.intra/psc/P9 I HLRL/EMPLO YEE/HRMS/c/C_ SELFSERVI CE_AD ...                                                               11/2/2018

                                                                                                                                                 LUSA - 0088
     Case 1:18-cv-07499-RA-JLC Document 77-12 Filed 02/20/20 Page 5 of 5


                                                                                                   Page 4 of 4



  Overall People Goals:                 Meets Expectalions



          Final Contribution Rating:    3 - Meets Expectations
                                       Contribution rating sent to HR on 12/21/2016 at 10:25 PM.


 Return to the Self Service Homepaoe




https://myhr.na.Ioreal.intra/psc/P91 HLRL/EMPLO YEE/HRMS/c/C_ SELFSERVI CE_AD...                    l l /2/2018

                                                                                                   LUSA - 0089
